Citation Nr: 1712209	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis of the right ankle. 

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis of the left ankle.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 Decision Review Officer (DRO) and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In the April 2014 DRO decision, the RO granted service connection for posttraumatic arthritis of right and left ankles and assigned initial 10 percent ratings, effective June 19, 2013.  In the December 2015 rating decision, the RO granted service connection for degenerative joint disease of the right knee and assigned an initial 10 percent rating, effective November 19, 2007. 

In a June 2011 Board decision, the Board denied the issues of entitlement to service connection for right and left ankle disabilities and entitlement to service connection for a right knee disability.  The Veteran subsequently appealed the June 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Memorandum Order, the Court vacated the Board's June 2011 decision as to the denial of entitlement to service connection for a right knee disability and remanded the appeal to the Board for readjudication consistent with the Memorandum Order, and affirmed the Board's denial of entitlement to service connection for right and left ankle disabilities.  The Board observes that the Veteran subsequently filed a June 2013 petition to reopen the service connection claims for right and left ankle disabilities.  He appeals from the April 2014 DRO decision that granted service connection for these disabilities. 

In September 2013, the Board remanded the service connection claim for a right knee disability for further development.  

In a July 2015 Board decision, the Board granted service connection for degenerative joint disease of the right knee and denied higher rating claims for right and left ankle posttraumatic arthritis.  The Board also determined that the issue of entitlement to a TDIU was raised by the record and remanded the claim for further development.  The Veteran subsequently appealed the July 2015 Board decision to the Court.  In a June 2016 Order, the Court granted  the Parties' June 2016 Joint Motion for Remand (JMR), vacating the Board's July 2015 decision as to the denial of entitlement to initial ratings in excess of 10 percent for right and left ankle posttraumatic arthritis and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board's grant of service connection for degenerative joint disease of the right knee and remand as to the issue of entitlement to a TDIU were not disturbed in the Court's June 2016 Order.  

In the December 2015 rating decision, the RO effectuated the grant of service connection for degenerative joint disease of the right knee, and assigned an initial 10 percent rating, effective November 19, 2007.  The Veteran perfected his appeal as to this claim in a March 2016 substantive appeal (via VA Form 9). 

In October 2016, the Board remanded the case for additional development. 

The Board notes that additional evidence, to include statements from the Veteran, his spouse, and his friend, was submitted by the Veteran after the issuance of a January 2017 supplemental statement of the case.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  The Veteran's substantive appeals were received in November 2014 and March 2016 for the instant claims, and he has not requested AOJ consideration of the additional evidence.  Therefore, a waiver is not necessary and the Board may properly consider all additional evidence submitted.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's right ankle posttraumatic arthritis has been manifested by pain and marked limitation of motion; without evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.

2.  For the entire appellate period, the Veteran's left ankle posttraumatic arthritis has been manifested by pain and marked limitation of motion; without evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for right ankle posttraumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a 20 percent rating, but no higher, for left ankle posttraumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating Claim 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Review of the record shows that VA has met its duty to notify and to assist as to obtaining identified available relevant evidence and providing an adequate examination in December 2016.  

In a March 2016 correspondence, the Veteran, through his representative requested a hearing before the Board sitting in Washington DC.  Such hearing was scheduled for June 13, 2016, yet the Veteran did not appear at the hearing and the hearing was not held.  That hearing request did not encompass the claims the appeal of which the Board decides in the instant document.  This is because at the time of the request, the ankle issues were the subject of a final Board decision which had not yet been vacated by the Court, an action that took place June 17, 2016.  Indeed, the requested hearing was scheduled prior to the vacating of the decision by the Court.  Regardless, as the appeal as to these issues is now being decided, after the date of the request and the scheduled hearing, the Board will address the law and atypical facts surrounding the hearing request.

The Veteran's hearing was initially scheduled on April 4, 2016.  In an April 2016 statement, the Veteran's attorney requested that his hearing be rescheduled to June 13, 2016 instead.  The attorney explained that additional time was needed to obtain a medical and vocational opinion from Dr. "E.T."  The Veteran's hearing was thereafter rescheduled for June 13, 2016 at the Board's location in Washington, DC.  

On the date of the hearing, the Veteran did not report to his hearing.  Rather, the Veteran's attorney and expert witness, E.T., Ph.D, CRD, a licensed psychologist and nationally certified rehabilitation counsel, appeared at the Board central office in Washington, DC for the purpose of presenting expert testimony in support of the Veteran's claim.  The Veteran's attorney explained that the Veteran was unable to report to his hearing because he was unable to travel to Washington, DC due to the severity of his disabilities, and Dr. T. was there to present to provide sworn expert testimony.  At this time, the undersigned VLJ decided not to hear the expert testimony of Dr. T. in support of the Veteran's claim.  

In a June 2016 statement, the Veteran's attorney argued that the Veteran has a right to a hearing before the VLJ presiding over his appeal, and there is no legal authority for the proposition that this right may be denied on any basis, including the absence of the Veteran.  The Veteran's attorney is also arguing that the Veteran has been prejudiced by the Board's refusal to hear the sworn testimony of Dr. T. because he has been deprived of the opportunity to meaningfully participate in the processing of his claim - specifically "to present expert medical and vocational evidence in front of the ultimate decision maker in a way that could impact upon the analysis of the credibility and probative value of [Dr. T.'s] findings, conclusions, as well as her rationale for those conclusions."  The Veteran's attorney argued that although Dr. T.'s written evaluation report and certification have been submitted to the Board, the VLJ deciding the Veteran's appeal has not heard the sworn testimony of Dr. T., and had she been allowed to testify, she would have been asked to discuss, explain and defend her findings and conclusions.  The Veteran's attorney stated that the refusal of the VLJ to allow the hearing to proceed violated the Veteran's right to due process of law and was prejudicial.  

Pursuant to 38 C.F.R. §20.700(b), the purpose of a hearing is to receive argument and testimony relevant and material to the appellate issue.  It is contemplated that the appellant and witnesses, if any, "will be present."  The regulatory provision further reflects that a hearing will not normally be scheduled solely for the purpose of receiving argument by a representative and such argument should be submitted in the form of a written brief.  Indeed, the purpose of a hearing before a Board member is to hear the appellant's arguments and opinions, and to elicit testimony regarding the pertinent medical and historical facts of an appellant's claim.  In this case, the Veteran was not present at the time of his scheduled hearing, but his attorney, and the expert witness, a person other than the appellant, were present at the hearing.  

Under 38 C.F.R. § 20.702(d), if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  The provision further reflects that "no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing."  If the Veteran, either on his own or by way of his attorney, had provided good cause for his failure to appear at the hearing, then the presiding Board member can allow for testimony from the Veteran's witnesses.  

In this case, the Veteran's attorney simply indicated that the Veteran was too disabled to attend the scheduled hearing.  Under the circumstances of this case, the Board finds that this explanation does not satisfy the good cause requirement.  The central office hearing docket for June 13, 2016, the day of the scheduled hearing, included six appellants represented by the attorney, including the Veteran in this case.  Of those six, only one of the hearings had been canceled at the request of the particular appellant to withdraw the hearing request.  The attorney informed the undersigned that none of his clients, for which there was no withdrawal or request for postponement, were able to attend the hearing and gave the same reason for being unable to attend for all of them.  The Board finds it extremely unlikely that all of the attorney's clients that had not withdrawn the hearing request or asked for a postponement, were all too ill or disabled to attend the hearing.  In this regard, no evidence, in the form of medical records or statements from the Veteran and/or the Veteran's family members, were provided to corroborate this claim.  

Furthermore, in light of the proffered reason for being unable to attend, the Board finds it questionable and unclear as to why his attorney requested a Central Office hearing in Washington, DC, when the option to provide testimony before a Board member at either Travel Board or videoconference hearings at his local Regional Office in Fort Harrison, Montana, which would have been easier for the appellant to attend, were available.  The Board finds that the burden as to why a hearing should be held without the presence of the Veteran remains on the Veteran, and in this case, the Veteran has not satisfied that burden.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In order to comply with these duties, the VLJ would have to hear testimony from a fact witness - someone knowledgeable and familiar with the facts of the Veteran's claim.  Although the expert witness may have provided a recitation of the facts of the claim, her testimony would not have been based on her personal experiences and symptoms -facts relevant to the case that she has personal familiarity with, but rather on her specialized expertise in psychology and rehabilitation, and her understanding of the medical principles as applied to the facts of the claim.  In this regard, the expert witness is not familiar with the facts of the claim in the same way the Veteran would be.  Her recitation and testimony regarding the facts of the claim would be based on second-hand knowledge; namely her review of the claims file, as well as her interview with the Veteran, not her own personal experience or familiarity with the facts of the claim, the experiences the Veteran has encountered, and the symptoms he endures.  In light of the fact that the expert witness is not a fact witness, the VLJ would not have been able to comply with 38 C.F.R. § 3.103(c)(2), and the Bryant duties.  In this regard, the Board member would not have been able to elicit hearing testimony regarding the facts of the claims, and help develop these facts by further explaining the issues and suggesting the submission of evidence that could help substantiate the claims.  

As to the contention that Dr. T., had she been allowed to testify, would have been asked to discuss, explain and defend her findings and conclusions, the Board sees no reason why the Veteran's representative or the Veteran could not simply, prior to submission of a written expert opinion, have asked Dr. T. to discuss, explain, and defend her findings and conclusions in such opinion, instead of asking her on the record at a hearing.  The attorney cites to no authority that the ability to observe the demeanor of an expert witness is important in the same way as the ability to observe the demeanor of a fact witness.

The Board again reiterates that the purpose of a hearing is to take testimony material to the issue from the appellant, and the available time slots reserved for these hearings are allotted for the appellants to have their day before the Board member so they can provide testimony relevant to the facts of their claim to the Board member.  As of December 2016, there were 390,639 disability compensation and pension claims that have been received by the Veteran's Benefits Administration (VBA) that require development and a decision by a VBA claims processor.  Over 90,000 of these claims have been awaiting a rating decision for more than 125 days since receipt.  See Veterans Benefits Administrative Reports (http://benefits.va.gov/reports/detailed-claims-data.asp).  There are thousands of certified appeals pending before the Board, and in 2015, the Board held 12,738 hearings.  See Board of Veterans' Appeals Annual Report, Fiscal Year 2015.  Yet there are thousands of veterans either waiting for their scheduled hearing, or waiting to be scheduled for their hearings.  It is common knowledge that there is a backlog of appeals waiting to be adjudicated and that government agencies, such as VA, do not have unlimited resources.  The testimony sought to be offered in this case was expert testimony, and instead of reserving one of the limited slots for a hearing before a Board member, the expert testimony could have been provided in a more appropriate and effective manner, such as through a written document or file rather than ad hoc testimony.  There are broader policy-based concerns that must be factored in when reserving a limited slot for a hearing before VLJ.  Without unlimited resources, these additional complexities, (i.e. sending in an expert witness whose testimony can simply be provided by way of written documentation, to testify on behalf of a veteran) can further delay another veteran's opportunity for a hearing, and further prolong and postpone the backlog of appeals on the docket.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has warned against the dangers of introducing complications from litigation in other areas of law.  See Forshey v. Principi, 284 F.3d 1335, at 1364-1365 (Fed. Cir. 2002) (Mayer, C.J. and Newman, J., dissenting) (""This is another illustration of the old adage: "Be careful what you wish for, you just might get it."  Veterans sought for over a hundred years to secure judicial review of the Secretary's decision" and "[n]ow that they have it, they are finding that judicialization is leading to prolonged delays, and a growing complexity of rules that rival the tax code in opaqueness.")  See also Walters v. National Association of Radiation Survivors, 473 U.S. 305.  In Walters, the Supreme Court observed that "Congress desired that the proceedings [in veterans' benefits cases] be as informal and nonadversarial as possible," and has warned that "additional [procedural] complexity w[ould] undoubtedly engender greater administrative costs, with the end result being that less Government money reaches its intended beneficiaries."  473 U.S. 305, 326 (1985).  

By requesting and being scheduled for a central office hearing, the Veteran reserved an available slot that could have been afforded to another veteran or appellant that would have made the effort to attend his or her hearing and provide testimony before a VLJ.  His failure to appear served to further delay the Board's effort in reducing the backlog of appeals awaiting a hearing, and ultimately, adjudicating the claims and issuing decisions in a timely and efficient manner to help better serve our veterans.  Furthermore, the Board has been warned against cross examination of a witness during a hearing so there would have been no need for Dr. T. to defend her medical findings.  As such, there would have been no purpose for the Board member to be present when hearing the testimony of the expert witness because the expert witness is not well-versed in the facts of the case in the way that the Veteran would be given that the Veteran has been present throughout all aspects of his claim, from service to the present, and the VLJ would not have been able to help develop the facts of the claim based on the testimony provided.  Ultimately, allowing an expert witness to provide testimony before a VLJ without the appellant subverts the purpose of a Board hearing, expends limited resources, and prevents another veteran or appellant from the opportunity to provide hearing testimony and thus have the merits of his or her case adjudicated in a timely and efficient manner.  

In conclusion, the Board finds that the refusal of the Board member to allow the hearing to proceed did not violate the Veteran's right to due process of law.  The Veteran was not refused a right to a hearing.  His request for a hearing was granted, he was scheduled for a hearing, and provided with the date, time, and location of his hearing, but he failed to appear, and did not provide good cause for his failure to appear.  Furthermore, the VLJ's decision not to allow the hearing was not prejudicial to the Veteran because the testimony that would have been provided by the expert witness was converted to a written document and has been taken into consideration in the Board member's adjudication of the Veteran's claim.  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Benefit of reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are assignable during the course of the appeal for an initial rating in order to account for changes in the level of disability.  Fenderson v. Shinseki, 12 Vet App 119   (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

However, consideration of 38 C.F.R. § 4.40  and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10  Vet. App. 80 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's 10 percent disability ratings for posttraumatic arthritis of the right and left ankles are currently rated under Diagnostic Code 5010-5271.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  For the purpose of rating disability for arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45.

Under Diagnostic Code 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Factual Background

The Veteran contends that he is entitled to higher ratings for his posttraumatic arthritis of right and left ankles, currently rated as 10 percent disabling for each ankle, effective June 19, 2013.  

While the present claim dates to June 2013, in light of the length and complexity of this appeal, the Board will provide a brief summary of overall clinical history with respect to the Veteran's ankle disabilities.  

An August 2007 X-ray examination of ankles reveals findings of "old injuries with no acute findings noted" for the right ankle and "evidence that suggests old ligamentous injuries" for the left ankle.  

A September 2007 VA treatment record notes the Veteran's complaint of bilateral "ankle pain" and that his "[l]eft ankle swell[ed]," which "limit[ed] activity."  The same applied to the right ankle, but to a "lesser degree."  He reported "no giving away [and] no locking."  Pain was peripatellar and medical joint line.  Upon physical examination, the VA treating physician observed that the left ankle was "swollen and collapsing into valgus defor[m]ity. . . ."  The right ankle was "not swollen."  The treating physician rendered diagnoses of posttraumatic arthritis for both ankles.  

In a November 2007 statement, the Veteran reported that he was on his feet "8 to 10 hours a day" while working in a coffee shop.  He reported that "[s]ometimes, [his] ankles" would swell but soaking them would help," but that "recently, [his] ankles swelled so badly that [he] could not stand on [his feet]."  They had begun to swell so badly that he could not stand on his feet.  He could not work.  The Veteran reported that his physician identified several old breaks in both ankles and authorized him to be fitted for prosthetic devices for his shoes.  The physician gave him cortisone shot in the most swollen ankle and his swollen knee.  The shots helped to reduce the pain and the prosthetic device helped the ankles by supporting the weakened and fractured area forcing the ankles to align properly.

In a December 2007 statement, the Veteran's spouse wrote that his ankles were "unusually big" and that they "appear[ed] to bend in towards each other."

In May 2008, the Veteran underwent a VA examination in May 2008.  The examiner noted the Veteran's report that he recently "built (constructed) his home and coffee shop and . . . work[ed] in his coffee shop 6 hours a day."  The examiner also noted that the Veteran was not evaluated for his ankle conditions until September 2007, when he was "treated with custom orthotics for his shoes" which resulted in "some improvement in baseline ankle pain but no improvement in ankle stability."  Right ankle pain was significantly less than his left ankle pain.  The Veteran reported chronic, daily bilateral ankle pain rated at "6-7/10" in the left ankle and "3-4/10" in the right ankle.  He experienced daily left ankle flares occurring for an hour or two in the morning.   They are improved with standing, walking around, and stretching.  There were no right ankle pain flares.  He noted that his left ankle was "chronically swollen and often buckled and g[ave] out."  He denied buckling, locking or swelling in his right ankle.  He did not use ankle splints, braces or boots for support.  He did not use ambulatory aides.  The examiner noted that, "functionally, [the] Veteran estimate[d] he [could] walk a couple of miles and not[ed] pain in ankles and arches of his feet."  Further, the examiner noted that the Veteran "was on and off his feet while working, though he could not estimate how long he c[ould] stand before he need[ed] to sit.  

Physical examination revealed "smooth and coordinated" gait for both ankles.  The examiner noted that bilateral pes planus caused pronation, tilting outward of the feet, valgus deviation of the heels, and mild deviation in the alignment of the Achilles tendon.  There was no ankle erythema or swelling.  There was "mild tenderness along the lateral ankle."  On range of motion testing, dorsiflexion was limited to 20 degrees and plantar flexion to 45 degrees for both ankles.  There was "no evidence of pain or instability with motion."  As for stability, the examiner noted negative findings for anterior drawer and varus tests.  There was "no reduction in ROM with repetitive movement."  Range of motion "with resistance" was rated at "5/5."  The examiner rendered an assessment of traumatic arthritis of both ankles. 

In a July 8, 2013 letter, Dr. P.J.S., a private orthopedic surgeon, noted that he evaluated the Veteran in-person and reviewed his clinical history, to include relevant treatment records and X-ray reports. The private physician then characterized that the Veteran's "arthritic changes in his ankles [were] moderate to severe," while noting that "[t]he right ankle  . . . appear[ed] worse radiographically than the left ankle."  The right ankle arthritis was "moderate."  The private physician then noted that "[a]rthritis changes such as those exemplified through [the Veteran's] radiographic images can cause pain, stiffness, and loss of motion during ambulatory activities" and that arthritis was "a progressive process so it is reasonable to expect that these symptoms could worsen over time."  The private physician also remarked that the arthritic changes "could . . . affect [the Veteran's] activities of daily living and work related activities, if those activities involve weight bearing and ambulation, now and in the future."  

In a November 2013 DBQ report, the examiner noted diagnoses of posttraumatic arthritis for both ankles.  He noted that the Veteran denied "giving out" of his ankles and that he was "only working 3 hours a day because of ankle and knee pain."  The Veteran further reported that he was taking ibuprofen, which helped.  The examiner reported that no flare-ups impacting the ankle functions were noted at the time.  On range of motion testing, right ankle plantar flexion was limited to 30 degrees, with no objective evidence of painful motion.  Right ankle dorsiflexion was limited to 15 degrees, with no objective evidence of painful motion.  Left ankle plantar flexion was limited to 25 degrees, with no objective evidence of painful motion.  Left ankle dorsiflexion was limited to 15 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-repetitive use testing, right ankle plantar flexion and dorsiflexion were limited to 30 degrees and 15 degrees, respectively.  Left ankle plantar flexion and dorsiflexion were limited to 25 degrees and 15 degrees, respectively.  The examiner indicated that the Veteran had no additional limitation in range of motion of the ankles following repetitive-use testing and that he had no functional loss or impairment of the ankles.  Further, the examiner found that the Veteran did not have localized tenderness or pain on palpation of joints or soft tissue of either ankle.  On muscle strength testing, both ankles were rated as 5/5 for plantar flexion and dorsiflexion.  As for joint stability of both ankles, the examiner found that there was no laxity compared to the opposite test on anterior drawer and talar tilt tests.  No ankylosis was found.  Further, the examiner indicated that imaging studies of the ankles supported diagnoses of degenerative or traumatic arthritis for both ankles.  The examiner then opined that the Veteran's ankle condition impacted his ability to work because it "[l]imit[ed] his ability to stand to about 3 hours a day."  

In a January 2016 examination report, the examiner noted the Veteran's report that his left ankle pain was "constant at 5/10 scale w flares to an 8/10 scale."  Flares were "due to kneeling down with hands on the floor and ankles flexed at 90-100 deg" and "other causes of flares [were] walking [more than] 1/2  mi, standing [more than] 15-30 min and . . . carrying a large 5 gal container of water."  The flare-ups lasted "3-5 days w a pain level of 8/10 scale."  The Veteran denied symptoms of "instability, locking, redness, heat, [and] swelling."  As for the right ankle, the Veteran reported that flare-ups were the same as those reported for the left ankle.  The Veteran stated that he wore "orthotics which he [thought were] helpful."  No ambulatory aides were reported.   On range of motion testing, right ankle plantar flexion was limited to 43 degrees.  Dorsiflexion was limited to 6 degrees.  For the left ankle, plantar flexion was limited to 40 degrees.  Left ankle dorsiflexion was limited to 5 degrees.  As for both ankles, there was no pain noted on examination.  The range of motion itself did not contribute to a functional loss.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no finding of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The examiner further indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups or repeated use over a period of time.  Muscle strength was rated as 5/5 for both ankles.  There were no findings of reduced muscle strength or muscle atrophy.  The examiner also found that there was no ankylosis and that ankle instability or dislocation was not suspected for either ankle.  The Veteran had no other pertinent physical findings, signs, or symptoms.  The examiner also indicated that the Veteran's ankle disabilities did not impact his ability to perform occupational tasks.  Further, the examiner reported that radiographic imaging studies from January 2016 revealed symmetric mortise with a smooth intact talar plafond for both ankles.  The tibial plafond was intact and the medical lateral malleolus showed small ossicles and signs of old ligamentous avulsion injuries, but there was no widening of the tibiofibular syndesmosis as for both ankles.  There was no heel spur for the right ankle, although the left ankle revealed "a 4 mm plantar heel spur."  Impressions of "osteoarthritis old trauma" and "no acute fracture" were provided.  The examiner then assessed that there was "no evidence of progression" for either ankle condition. 

In December 2016, the Veteran underwent another examination for his ankle conditions.  The examiner provided diagnoses of posttraumatic arthritis of the right and left ankles.  She recounted the Veteran's report that he experiences "pain and instability of the ankle which causes him to fall" and that "he is always rolling his ankles."  Pain was worse in the mornings, improved with movement, then was worse in the evenings, "aggravated by prolonged sitting, carrying loads in excess of 10-25 pounds, walking on uneven ground and after splitting wood for an hour and a half."  The examiner then noted that the Veteran reported flare-ups of the ankle.  On range of motion testing, plantar flexion for the right ankle was limited to 45 degrees and dorsiflexion to 15 degrees.  The examiner described that pain was noted during examination, but that it did not result in or cause functional loss.  There was evidence of pain with weight bearing and of localized tenderness or pain on palpation of the joint or associated soft tissue in the ankle joint, was "mild." There was no objective evidence of crepitus.  The examiner further found that there was evidence of pain on passive range of motion testing, as well as when the ankle joint was used in non-weight bearing.  Range of motion testing results were identical for the left ankle.  The examiner indicated that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups for both ankles because the Veteran was not examined during a flare-up.  No additional factors contributing to right or left ankle disability was noted.  

On muscle testing, both ankles were rated as 5/5 for plantar flexion and dorsiflexion.  There was no evidence of reduced muscle strength or muscle atrophy.  Further, the examiner found that neither ankle revealed ankylosis at the time.  On joint stability testing, the examiner found that "ankle instability or dislocation [was] suspected" and specified that, upon Anterior Drawer and Talar Tilt Tests, both ankles showed laxity compared with the opposite side.  Further, the examiner commented that the Veteran did not have any scars related to his ankle disabilities and that he did not use any assistive devices.  The examiner then noted that there was no functional impact impacting the Veteran's ability to perform any type of occupational task due to his ankle disabilities, noting that there was "no objective clinical evidence of significant impairment preventing gainful sedentary employment considering service connected condition alone." 

The Veteran's VA treatment records through January 2017 reflect intermittent complaints of ankle pain.  

In a February 2017 statement, the Veteran reported "ankles buckling and giving-away," recounting that "over the summer, [he] had attempted to put together a pre-built kit for a small 8 foot by 8 foot shed on [his] property," during which process his "ankles buckled while standing on a small ladder."  He also asserted that his ankles "only allow[ed] [him] to work for three hours each morning" because his ankles could not "tolerate the standing and walking required at [his] family coffee shop."  

The Veteran's friend, J.J., in another February 2017 statement, recounted that during the prior summer, the Veteran's "ankle gave out and he fell on concrete on his back and his two elbows" while on a ladder.  He also wrote that "about two years ago," he witnessed the Veteran stepping onto a chair which caused a fall because his "ankle buckle[d]." 

Schedular Analysis 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 20 percent rating, but no higher, is warranted for the Veteran's right and left ankle disabilities, for the entire appeal period. 

Ankle disability with moderate limitation of motion warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of motion.  Id.  The normal ranges of motion for ankle dorsiflexion are from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  In the July 8, 2013 letter, Dr. P.J.S., a private orthopedic surgeon, opined that based on an in-person interview with the Veteran and a review of the clinical record, to include previous radiographic images, the Veteran's "arthritic changes in his ankles [were] moderate to severe."  The private orthopedic surgeon explained that the Veteran's ankle disabilities, as "exemplified through [his] radiographic images," could cause "pain, stiffness, and loss of motion during ambulatory activities."  During the January 2016 examination, right ankle dorsiflexion was limited to 6 degrees, while left ankle dorsiflexion was limited to 5 degrees, demonstrating a reduction in the Veteran's ranges of motion by more than 50 percent with regard to dorsiflexion.  The December 2016 examiner also found objective evidence indicative of ankle instability for both ankles.  Further, the Veteran has reported additional loss of function due to instability such as buckling and giving out, as well as swelling of his ankles.  See Mitchell, supra; DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  

Therefore, in light of the July 8, 2013 letter from Dr. P.J.S. and subsequent examinations indicating marked limitation of ankle motion, objective evidence of instability - essentially a motion manifestation, as well as the Veteran's report of additional functional loss, the Board finds that the Veteran's overall ankle symptomatology involves limitation of the motion of both ankles (including due to instability), and more nearly approximates marked limitation of motion. See DeLuca, supra; Mitchell, supra.  Therefore, 20 percent ratings, but no higher, for the Veteran's posttraumatic arthritis of right and left ankles are warranted for the entire appeal period. 

In reaching the foregoing determinations, the Board has also carefully considered the Veteran's contentions as well as statements from his spouse and friend with respect to the nature and severity of his service-connected right and left ankle disabilities and notes that the Veteran's lay testimony is competent to describe certain symptoms associated with such disability, to include pain, giving out, buckling, swelling, and fatigue after physical activities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his ankle disabilities to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts statements from the Veteran and his spouse and friend with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right and left ankle disabilities.   

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable diagnostic code referable to ankle disabilities.
Diagnostic Codes 5270 and 5272 are inapplicable because there is no evidence of ankle ankylosis.  Likewise, Diagnostic Codes 5273 and 5274 do not apply because there is no evidence of malunion of os calcis or astragalus or astragalectomy.  Therefore, higher and/or separate ratings under these diagnostic codes are not warranted.   

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right and left ankle posttraumatic arthritis.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, staged ratings are not warranted.  

Extra-Schedular Analysis 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that his symptomatology is fully addressed by the rating criteria under which such disabilities are rated.

In a July 2015 Appellant's Brief, the Veteran's attorney argued that a higher rating was warranted on an extra-schedular basis for the Veteran's bilateral ankle disability because the disability "prevents him from participating in social events that he was once able to participate in such as hiking, taking walks with his wife and family, daily activities of living, house maintenance, automotive repair, and other hobbies."  In this regard, the Board finds that the Veteran's ankle symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints, to include pain, limitation of motion, buckling, giving out, and swelling of his ankles, are contemplated by the rating criteria under which such disability is rated.  Further, while the attorney alludes that the Veteran has psychiatric symptoms due to his service-connected ankle disabilities, the clinical record is devoid of such manifestation or that such rises to an exceptional disability picture.  There are no additional symptoms of his bilateral ankle disability that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

For the entire period on appeal, an initial rating of 20 percent, but no higher, for right ankle posttraumatic arthritis is granted, subject to the regulations governing the disbursement of monetary benefits.

For the entire period on appeal, an initial rating of 20 percent, but no higher, for left ankle posttraumatic arthritis is granted, subject to the regulations governing the disbursement of monetary benefits..


REMAND

Right Knee 

The Veteran was most recently afforded a VA examination for his right knee disability in December 2016.  The Board finds that the examination report is inadequate for rating purposes as it fails to discuss the Veteran's report of functional loss and impairment, as asserted by his representative in a February 2017 statement.  In this regard, in a February 2017 statement, the Veteran wrote that the December 2016 examiner failed to consider his account that he was "unable to split the wood on [his] property until [he] had a friend help [him] and [his friend] [did] the actual splitting," which was later corroborated in a statement submitted by his friend, J.J.  The Veteran also wrote that his "right knee only allow[ed] [him] to work for three hours each morning . . . because [his] knee cannot tolerate the standing and walking required . . . ."   On the contrary, the December 2016 examiner remarked that the Veteran's knee pain became "worse . . . after splitting wood for an hour and a half," suggesting that he was able to perform the action by himself, and also wrote that "the Veteran [did] not indicate a negative impact on activities of basic living nor sedentary pursuit." Given this inconsistency, it is unclear whether the December 2016 report sufficiently reflects the current severity of the Veteran's right knee degenerative joint disease for an informed evaluation.  Under these circumstances, a remand is necessary for an examination to adequately consider the Veteran's report of functional loss and/or impairment due pain or any other symptoms from his right knee disability. 

TDIU

With respect to the claim for a TDIU, the Board notes that the Veteran has contended that he was unable to work due to his service-connected conditions, to include posttraumatic arthritis of both ankles and right knee degenerative joint disease.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

While on remand, the RO should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, arrange for the Veteran to undergo VA examination by an appropriate medical professional.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination as to both knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In order to comply with VA regulation and the U.S. Court of Appeals for Veteran's claims in Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain or any of the other symptoms noted above during flare-ups or repetitive use.  Specifically, the examiner should consider the Veteran's statement that  he was "unable to split the wood on [his] property until [he] had a friend help [him] and [his friend] [did] the actual splitting," and that  his "right knee only allow[ed] [him] to work for three hours each morning . . . because [his] knee cannot tolerate the standing and walking required." 

To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If a quantitative estimate of the additional degrees of limited motion during flare-ups or repetitive use testing is not feasible, the examiner should provide an explanation as to why. A comprehensive history of the Veteran's right knee impairment should be obtained.

All examination findings/testing results, along with complete rationale for the conclusions reached, must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


